Citation Nr: 0713098	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  03-15 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of an appendectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
December 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.

In an August 2002 statement in support of claim, the veteran 
appears to be claiming service connection for dental work.  
As this claim has not been developed for appellate review, 
the Board refers the claim to the RO for appropriate action.


FINDINGS OF FACT

The competent medical evidence fails to show that any GERD 
(gastroesophageal reflux disease) or irritation of the 
esophagus is due to VA treatment.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of an appendectomy, have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in November 2001 and 
February 2005; rating decisions in August 2002 and April 
2003; and a statement of the case in April 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the February 2005 supplemental statement of 
the case.  The veteran received additional notification in 
February 2007.  However, the Board finds that issuance of a 
supplemental statement of the case is not required after the 
issuance of that notice letter, because no evidence has been 
added to the claims file subsequent to the February 2005 
supplemental statement of the case.  38 C.F.R. § 19.31 
(2006).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board finds that VA 
is not obligated to provide an examination in this case 
because the evidence does not establish that any GERD or 
irritation of the esophagus is due to VA treatment.  
38 C.F.R. §§ 3.159(c)(4), 3.361.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

Turning to the relevant law, compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary and the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of 38 C.F.R. § 3.361(c) 
and 38 C.F.R. § 3.361(d)(1) or (d)(2).  To establish actual 
causation, the evidence must show that the hospital care or 
medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care or treatment and that the veteran has 
additional disability does not establish cause.  Hospital 
care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for 
which the care or treatment was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
38 C.F.R. § 3.361(c).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of an appendectomy.

The veteran contends that he suffered residual symptoms of 
reflux and esophagitis due to an appendectomy.  In addition, 
he contends that the appendectomy was unnecessary because the 
results of a post-operative pathology report were negative 
for a diagnosis of appendicitis

VA medical records show that in June 1999, the veteran was 
admitted to the hospital after a three day history of 
periumbilical pain localized in the right lower quadrant, an 
episode of vomiting, and loss of appetite.  He also had 
complaints of fever, chills, and diarrhea.  Upon admission, 
his condition was diagnosed as acute appendicitis.  
Examination of the abdomen revealed voluntary guarding and 
signs of rebound and obturator with maximum tenderness point 
in the right lower quadrant.  As a result, the veteran was 
scheduled for an appendectomy.

Prior to the appendectomy, records show that the veteran was 
given informed consent forms which state that medical 
personnel discussed such things as the treatment and/or the 
procedure, in addition to indications, risks, benefits, and 
alternative treatment options for the proposed treatment.  
The forms state that he was given the opportunity to ask 
questions and verbalize his understanding of the information 
provided.  The veteran signed forms attesting that he 
understood the nature, attendant risks, and expected results 
of the appendectomy; CT scan of the abdomen and pelvis; x-ray 
of the abdomen; and exploratory laparotomy.

A June 1999 post-operative pathology report is negative for a 
pathological diagnosis of appendicitis.  Medical records show 
that the veteran experienced post-operative pain that 
persisted in his bowel.  Laboratory tests were done and the 
veteran's vital signs were checked.  A June 1999 medical 
report notes that the attending physician discussed a plan of 
care with the veteran which included possible placement of a 
nasogastric tube placement which the veteran refused at that 
time.  An x-ray examination found a left infiltrate and small 
bowel obstruction.  After a nasogastric tube was inserted and 
bowel movements began, his pain and nausea decreased.  In 
July 1999, he was discharged.

During a July 1999 post-operative appointment, the veteran 
presented with complaints of night sweats and weakness and 
reported bowel movements without alteration.

In August 1999, the veteran was given an x-ray examination of 
the colon and the impression was "diverticula of colon of 
the descending colon and the sigmoid colon."

In March 2001, his condition was diagnosed as diverticulosis 
of the colon, with GERD and irritation of the esophagus.

In August 2002, the veteran presented for treatment at a VA 
clinic with complaints of abdominal pain.  He reported that 
the diffuse pain occurred once per week and had become worse 
over the past three to four years.  He also complained of 
cramping pain lasting two to three hours in duration.

The Board finds that while competent medical evidence shows 
that the veteran's condition has been diagnosed as GERD and 
irritation of the esophagus, there is no evidence that 
relates this condition to the appendectomy.  Because there is 
no competent medical evidence suggesting a relationship 
between the veteran's GERD or irritation of the esophagus and 
the appendectomy, the Board concludes that the veteran does 
not have an additional disability that was caused or 
aggravated by the appendectomy.  Similarly, there is no 
competent medical evidence that VA otherwise exhibited 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by performing an 
appendectomy.  In the absence of such competent evidence, 
compensation under 38 U.S.C.A. § 1151 must be denied.

The Board recognizes the veteran's contention that VA lacked 
proper skill and error in judgment in performing the 
appendectomy, and that he incurred symptoms of reflux and 
esophagitis as a result.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, his own 
assertions do not constitute competent medical evidence that 
his reflux and esophagitis are a result of an appendectomy, 
or evidence that an appendectomy was not medically necessary.
As the preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of an appendectomy is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


